     Case 19-50012         Doc 9     Filed 02/18/19      EOD 02/18/19 16:42:37         Pg 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                                  )          Chapter 11
                                                        )
USA GYMNASTICS                                          )          CASE NO. 1:18-09108-RLM-11
                                                        )
         Debtor.                                        )          Adv. Proc. No.: 1:19-ap-50012
__________________________________________
                                     )
USA GYMNASTICS,                      )
                                     )
       Plaintiff,                    )
                                     )
       vs.                           )
                                     )
ACE AMERICAN INSURANCE COMPANY f/k/a)
CIGNA INSURANCE COMPANY, GREAT       )
AMERICAN ASSURANCE COMPANY,          )
LIBERTY INSURANCE UNDERWRITERS INC., )
NATIONAL CASUALTY COMPANY, RSUI      )
INDEMNITY COMPANY, TIG INSURANCE     )
COMPANY, VIRGINIA SURETY COMPANY, )
INC. f/k/a COMBINED SPECIALTY        )
INSURANCE COMPANY, WESTERN WORLD )
INSURANCE COMPANY, ENDURANCE         )
AMERICAN INSURANCE COMPANY,          )
AMERICAN INTERNATIONAL GROUP, INC., )
AMERICAN HOME ASSURANCE COMPANY, )
and DOE INSURERS,                    )
                                     )
       Defendants.                   )

                                            APPEARANCE

To the Clerk of this Court and all parties of record:

      Enter my appearance as counsel in this case for TIG Insurance Company in both the
bankruptcy and the adversary cases.

         I certify that I am admitted to practice in this Court.
     Case 19-50012        Doc 9     Filed 02/18/19       EOD 02/18/19 16:42:37       Pg 2 of 3



Date: 2-18-19

                                               DREWRY SIMMONS VORNEHM, LLP

                                               /s/ Scott P. Fisher
                                               Scott P. Fisher (#26813-49)
                                               736 Hanover Place, Suite 200
                                               Carmel, IN 46032
                                               Phone: (317) 580-4848
                                               Fax: (317) 580-4855
                                               Email:sfisher@DSVlaw.com


                                      CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case Filing
System. Parties may access this filing through the Court’s system.

 Dean Panos                                           Steven A. Baldwin
 Melissa M. Root                                      Tonya J. Bond
 Catherline L. Steeg                                  PLEWS SHADLEY RACHER & BRAUN, LLP
 JENNER & BLOCK, LLP                                  1346 N. Delaware Street
 dpanos@jenner.com                                    Indianapolis, IN 46202
 mroot@jenner.com                                     sbaldwin@psrb.com
 csteege@jenner.com                                   tbond@psrb.com
 Counsel for Debtor                                   Counsel for Debtor

 Laura A. DuVall                                      Deborah Caruso
 Ronald J. Moore                                      Meredith R. Theisen
 Office of U.S. Trustee                               RUBIN & LEVIN, P.C.
 laura.duvall@usdoj.gov                               dcaruso@rubin-levin.net
 ronald.moore@usdoj.gov                               mtheisen@rubin-levin.net
 Counsel for U.S. Trustee                             Counsel for Creditor Committee
 Kenneth H. Brown
 Steven W. Golden
 Ilan D. Scharf
 James I. Stang
 PACHULSKI STANG ZIEHL & JONES, LLP
 kbrown@pszjlaw.com
 sgolden@pszjlaw.com
 ischarf@pszjlaw.com
 jstang@pszjlaw.com
 Counsel for Creditor Committee




                                                  2
     Case 19-50012       Doc 9     Filed 02/18/19    EOD 02/18/19 16:42:37         Pg 3 of 3



I further certify that on February 18, 2019, a copy of the foregoing was mailed by first-class U.S.
Mail, postage prepaid, and properly addressed to the following:

       Omni Management Group, Inc.
       5955 De Soto Avenue, Suite 100
       Woodland Hills, CA 91367
                                                     /s/ Scott P. Fisher
                                                     Scott P. Fisher (#26813-49)
                                                     DREWRY SIMMONS VORNEHM, LLP
                                                     Carmel City Center
                                                     736 Hanover Place, Suite 200
                                                     Carmel, IN 46032
                                                     Phone: (317) 580-4848




                                                3
